Citation Nr: 1538682	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for residuals of cold exposure right lower extremity.  

2.  Entitlement to service connection for residuals of cold exposure left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to November 1954.  He died in December 2010.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2014).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at hearing before the undersigned Veterans Law Judge in March 2010.  The hearing transcript has been associated with the claims file.  In June 2010, the Board reopened the matter of service connection for residuals of cold exposure and remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a hearing before a member of the Board at the RO (Travel Board).  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Since the Appellant has indicated her wish to appear at a Travel Board hearing, remand is necessary to schedule her for such a hearing.

Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Appellant for a Travel Board hearing at the RO at the earliest available opportunity.  Notify her and her representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


